*280
By the Court.

Warner, J.
delivering the opinion.
[1.] The complainant in this bill alleges that she has a title to certain property in the hands of the defendants, consisting of lands and negroes, by virtue of a deed of conveyance, executed to her by her father, Reuben Nail, who has departed this life intestate, and also claims one half of the estate of her deceased father, in the hands of the defendants, who, she alleges, havefraud■ulently combined together to deprive her of any share of the property to which she is entitled under the deed of conveyance or :as the distributee of her deceased father, Reuben Nail, and for that purpose, Jesse Mobley took out letters of administration on the estate of her father, and is now colluding with her brother, Morris Nail, to defeat her in the enjoyment of any portion of the property, which it is alleged is in the possession of the defendants, and which they are and have been appropriating to their «own use. The defendants demurred to the bill for multifariousaiess, which demurrer was sustained by the Court below, and the bill dismissed. What is multifariousness in a bill in Equity ? It is the improperly joining in one bill distinct and independent ¿matters, and thereby confounding them — as for example, the uniting in one bill of several matters perfectly distinct and unconnected against one defendant, or the demand of several matters of a distinct and independent nature against several defendants in the same bill. Story’s Equity Pleading, 224, §271.
The complainant here claims one general right against the defendants. She claims that right, it is true, under the deed, and •as the heir at law of her deceased father. All she claims of the defendants is, that they may be decreed to account with her for the land and negroes in their possession, to which she claims to ,be the owner, deriving her title thereto from two distinct sources, .and the question on the trial will be, has she established her title to the whole of the property described in her bill, under the deed, •or has she only established her title to one half of it, as the heir at law of Reuben Nail, deceased ? In either event, she will be .entitled to an account from the defendants, to the extent of her *281right. We do not perceive any difficulty or inconvenience which will arise in compelling the defendants, who are alleged to have her property in possession, from answering her allegations and accounting with her therefor. Courts of Equity do not favor this objection of multifariousness, as this Court has already announced, in Warthen vs. Brantly & Daniel, 5 Georgia Rep. 573. We overruled a demurrer for multifariousness in that case, and in Butler vs. Durham, (2 Kelly, 413,) and shall continue to do so, unless some practical inconvenience will manifestly be the result of maintaining the bill in Court. It- is the interest of parties, as well as the interest of the public, that all matters in controversy between them should be settled by one suit, when it can be done ■with safety and without great practical inconvenience.
Let the judgment of the Court below be reversed.